UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                      X
                                                                                             ORIGINAL
 UNITED STAT ES OF AMERICA

                              - v. -                                      SEALED INFORMATION

 LIN FEI ZHANG
                                                                          Sl 18 Cr .   Jff   (}"j>/)
                              Defendant .

 -   -   -   -   -    -   -   -   -   -   -   -   -   -   -   -   -   X


                                  COUNT ONE
         (Conspiracy to Traffic in Contraband Cigare t tes and Smuggle
                                 Cigarettes)

                     The United States Attorney Charges :

                     1.       From at least i n or about June 2013 up to and

including at least in or about January 2018 , in the Southern

District of New York and elsewhere , LIN FEI ZHANG and others

known and unknown , willf u lly and knowingly did combine ,

conspire , confederate , and agree together and with each other to

commit an offense against the United States , to wit , to violate

Title 1 8 , United States Code , Sections 545 and 2342 .

                     2.       It was a part and an object of the conspiracy

that LI N FEI ZHANG , the defendant , and others known and unknown ,

did knowingly ship , transport , receive , possess , sell ,

distribute , and purchase contraband cigarettes , as that term is

defined in Ti tle 18 , United States Code , Section 2341 , to wit , a

quantity of more than 10 , 000 cigarettes , which bore no evidence
of the payment of applicable State cigarette taxes in the State

of New York .

              3.    It was further a part and an object of the

conspiracy that LIN FEI ZHANG , the defendant , and others known

and unknown , did smuggle and clandestinely introduce into the

United States merchandise which should have been invoiced , to

wit , approximately 93 , 615 cartons of cigarettes with an

approximate val ue of $7 . 4 million .

                                 Overt Acts

              4.    In furtherance of the conspiracy and to effect

the illegal object thereof , the following overt act , among

others , was committed in the Southern District of New York and

elsewhere :

                    a.   On or about May 26 , 2016 , LIN FEI ZHANG , the

defendant , picked up approximately 19 parcels from a post office

located at 50 Canal Street , New York , NY 10013.

               (Title 18 , United States Code , Section 371 . )

                                  COUNT TWO
                   (Trafficking in Contraband Ci garettes)

              The United States Attorney further charges :

              5.    From at least in or about June 2013 up to and

including at least in or about January 2018 , in the Southern

District of New York and elsewhere , LIN FEI ZHANG , the

defendant , did knowingly ship , transport , receive, possess ,


                                      2
sell , distribute , and purchase contraband cigarettes , as that

term is defined in Title 18 , United States Code , Section 2341 ,

to wit , a quantity of more than 10 , 000 cigarettes , which bore no

evidence of the payment of applicable State cigarette taxes in

the State of New York .

          (Title 18 , United States Code , Sections 2342 and 2 . )

                                COUNT THREE
                  (Smuggling Goods into the United States)

             The United States Attorney further charges :

     6.      From at least in or about June 2013 up to and

including at least in or about January 2018 , in the Southern

District of New York and elsewhere , LIN FEI ZHANG , the

defendant , willfully and knowingly and with intent to defraud

the United States , did smuggle and clandestinely introduce into

the United States merchandise which should have been invoiced ,

to wit , approximately 93 , 615 cartons of cigarettes with an

approximate value of $7 . 4 million .

          (Title 18, United States Code , Sections 545 and 2 . )

                                 COUNT FOUR
                              (Identity Theft)

             The United States Attorney further charges :

             7.     From at least in or about June 2013 up to and

including at least in or about January 2018 , in the Southern

District of New York and elsewhere , LIN FEI ZHANG , the

defendant , willfully and knowingly would and did transfer ,

                                     3
possess , and use, without lawful authority , in and affecting

interstate and foreign commerce , a means of identification of

another person with the intent to commit , and to aid and abet,

and in connection with , an unlawful activity that constitutes a

violation of federal law , to wit , conspiracy to traffic in

contraband cigarettes and smuggle cigarettes , in violation of

Title 18 , United States Code , Section 371 , as charged in Count

One of this Information , and as a result of the offense ,

obtained something of value aggregating $1 , 000 and more during

any one - year period.

  (Title 18 , United States Code , Sections 1028 (a) (7) ,   (b) (1) (D) ,
                              and 2.)

                              COUNT FIVE
                         (Misuse of Passports)

           The United States Attorney further charges :

           8.   From at least in or about June 2013 up to and

including at least in or about January 2018, in the Southern

District of New York and elsewhere , LIN FEI ZHANG , the

defendant , willfully and knowingly used and attempted to use

Chinese passports , which passports had been issued and designed

for the use of another person , to wit ZHANG used , attempted to

use , and aided and abetted the use of , Chinese passports in the

names of co-conspirators not named herein to open P . O. boxes at

post offices and commercial mail receiving agencies for the



                                   4
purpose of receiving contraband cigarettes .

       (Title 18 , United States Code , Sections 1544 and 2 . )

                               COUNT SIX
                      (Aggravated Identity Theft)

          The United States Attorney further charges :

          9.      From at least in or about June 2013 up to and

including at least in or about January 2018 , in the Southern

District of New York and elsewhere , LIN FEI ZHANG , the

defendant , knowingly did transfer , possess , and use , without

lawful authority , a means of identification of another person ,

during and in relation to a felony violation enumerated in Title

18 , United States Code , Section 1028A(c) , to wit , ZHANG used and

aided and abetted the use of passports and passport numbers of

other individuals in connection with the offense charged in

Count Five of this Information , knowing that these means of

identification belonged to other people.

       (Title 18 , United States Code, Sections 1028A(a) (1) ,
                           (b) ( 2 ) , and 2 . )

                            COUNT SEVEN
        (Obstruction of the Due Administration of Justice)

          The United States Attorney further charges :

           10 .   In or around January 2018 , in the Southern

District of New York and elsewhere , Lin Fei Zhang , the

defendant , did corruptly influence, obstruct and impede or

endeavor to influence , the due administration of justice in


                                   5
United States v . Lin Fei Zhang , et al ., No. 18 Mag. 9495 , in the

U.S . District Court for the Southern District of New York , by

intentionally destroying evidence .

       (Title 18 , United States Code , Sections 1503 and 2.)

                            COUNT EIGHT
         (False Statement on Loan and Credit Applications)

           The United States Attorney further charges :

             11 . On or about January 27 2017 , in the Eastern

District of New York , Lin Fei Zhang , the defendant , knowingly

made a false statement or report or willfully overvalued land ,

property , or security for the purpose of influencing the action

of an institution or other covered entity , that is insured by

the federal Government , in connection with an application ,

advance , discount , purchase , purchase agreement , repurchase

agreement , commitment , or loan , in that the defendant falsely

represented his employment and salary information , when in truth

and in fact , as the defendant well knew , the information

provided about his employer and salary was false.

       (Title 18 , United States Code , Sections 1014 and 2 . )

                        FORFEITURE ALLEGATIONS

             12 . As a result of committing the offense alleged in

Count . One of this Information , LIN FEI ZHANG , the defendant ,

shall forfeit to the United States , pursuant to Title 18 , United

States Code , Sections 981 (a) (1) (C) , and 2344 (c) , Title 28 ,


                                    6
United States Code , Section 2461(c), and Title 49 , United States

Code , Section 80303 , any and all property , real and personal,

which constitutes or is derived from proceeds traceable to said

offense ; any and all contraband cigarettes or contraband

smokeless tobacco involved in said offense ; and any and all

aircraft , vehicles and vessels used to transport , conceal ,

possess , or facilitate the transportation , concealment , receipt,

possession , purchase , sale , exchange or giving away , of

contraband cigarettes involved in said offense; and , pursuant to

Title 18 , United States Code, Section 982 (a) (2) (B) , any and all

property constituting or derived from proceeds obtained directly

or indirectly as a result of said offense, including but not

limited to a sum of money in United States currency representing

the amount of proceeds traceable to the commission of said

offense that the defendants personally obtained .

           13.   As a result of committing the offense alleged in

Count Two of this Information , LIN FEI ZHANG , the defendant ,

shall forfeit to the United States, pursuant to Title 18 , United

States Code, Sections 981 (a) (1) (C) and 2344 (c) , Title 28 United

States Code , Section 2461(c) , and Title 49, United States Code ,

Section 80303 , any and all property , real and personal , that

constitutes or is derived from proceeds traceable to the

commission of said offense ; any and all contraband cigarettes or

contraband smokeless tobacco involved in said offense ; and any

                                  7
and all ai r craft , vehicles and vessels used to transport ,

conceal , possess , or facilitate the transportation , concealment ,

receipt , possession , purchase , sale , exchange or giving away , of

contraband cigarettes involved in said offense , inc luding but

not limited to a sum of money in United States currency

representing the amount of proceeds traceable to the commission

of said offense that the defendants personally obtained .

            14 .   As a result of committing the offense alleged in

Count Three of this Information , LIN FEI ZHANG , the defendant ,

shall forfeit to the United States , pursuant to Title 18 , United

States Code , Section 982 (a) ( 2) ( B) , any and all property

constituting or derived from proceeds obtained directly or

indirectly as a result of said offense , including but not

limited to a sum of money in United States currency representing

the amount of proceeds traceable to the commission of said

offense that the defendants personally obtained .

            15 .   As a result of committing the offense alleged in

Count Five of this Information , LIN FEI ZHANG , the defendant ,

s h all forfeit to the United States , pursuant to Title 18 , United

States Code , Section 982(a) (6) , all conveyances , inc l uding any

vessel , ve h icle , or aircraft , used in the commiss i on of said

offense ; all property , real and personal , that constitutes or is

derived from or is traceable to the proceeds obtained directly

or indirectly from the commission of the offense ; and all

                                    8
property , real or personal , that was used to facilitate , or was

intended to be used to facilitate , the commission of said

offense , including but not limited to a sum of money in United

States currency representing the amount of proceeds traceable to

the commission of said offense that the defendants personally

obtained .

             16.    As a result of committing the offense alleged in

Count Seven of this Information , Lin Fei Zhang , the defendant ,

shall forfeit to the United States , pursuant to Title 18 , United

States Code , Section 981 (a) (1) (C) and Title 28 United States

Code , Sect i on 2461(c) , any and all property , real and personal ,

that const i tutes or is derived from proceeds traceable to the

commission of said offense , including but not limited to a sum

of money in United States currency representing the amount of

proceeds traceable to the commission of said offense that the

defendant personally obtained.

             17 .   As a result of committing the offense alleged in

Count Eight of this Information , Lin Fei Zhang , the defendant ,

shall forfeit to the United States , pursuant to Title 18 , United

States Code , Section 982(a) (2) , any and all property , real and

personal , that constitutes or is derived from proceeds traceable

to the commission of said offense , including but not l imited to

a sum of money in United States currency representing the amount



                                     9
of proceeds traceable to the commission of said offense that the

defendant personally obtained .

                       Substitute Assets Provision

            18. If any of the above-described forfeitable

property , as a result of any act or omission of LIN FEI ZHANG

the defendant :

                  a.   cannot be located upon the exercise of due

                       diligence ;

                  b.   has been transferred or sold to , or

                       deposited with , a third person ;

                  c.   has been placed beyond the jurisdiction of

                       the Court ;

                  d.   has been substantially diminished in value ;

                       or

                  e.   has been commingled with other property

                       which cannot be subdivided without

                       difficulty ,




                                      10
it is the intent of the United States , pursuant to Title 21 ,

United States Code , Section 853(p) , and Title 28, United States

Code , Section 2461(c) , to seek forfeiture of any other property

of said defendants up to the value of the above forfeitable

property described above.

   (Title 18, United States. Code , Sections 981 , 982 and 2344 ;
           Title 28 , United States Code , Section 2461 ;
          Title 21 , United States Code , Section 853 ; and
           Title 49 , United States Code , Section 80303)


                                      f j ~ 1 . bkttN&v
                                     GEOF~ ~ ERMAN
                                     United States Attorney




                                11
..



            UNITED STATES DISTRICT COURT
           SOUTHERN DISTRICT OF NEW YORK


             UNITED STATES OF AMERICA

                        - v. -

                    LIN FEI ZHANG


                     Defendant.




                 SEALED INFORMATION

                  18 Cr.

     (18 U.S.C. §§ 371 , 545 , 1014 , 1028 (a) (7)
      and (b) (1) (d) , 1028A , 1503 , 1544, 2342
                         and 2)




                 GEOFFREY S . BERMAN
              United States Attorney .
